Case 6:18-cv-00245-RRS-CBW Document 74 Filed 03/16/21 Page 1 of 1 PageID #: 372




                              UNITED STATES DISTMCT COURT
                              WESTERN DISTMCT OF LOUISIANA
                                   LAFAYETTE DIVISION

 CHERYL L FENELON                                          CASE NO. 6:18-CV-00245

 VERSUS                                                    JUDGE ROBERT R. SUMMERHAYS

 MEGAN BRENNAN                                             MAGISTRATE JUDGE CAROL B.
                                                           WHITEHURST


                                              JUDGMENT

         Presently before the Court is the Defendant's Motion for Partial Dismissal Under Rule of Civil

 Procedure (12)(b)(l) and 12(c) [ECF No. 51]. The matter was referred to the magistrate judge for report

 and recommendation. On December 30, 2020, the magistrate judge issued a Report and Recommendation


 [ECF No. 64] recommending that the Motion to Dismiss be granted. Plaintiff has filed an objection to the

 Report and Recommendation. After an independent review of the record, and considering the objection


 filed, this Court concludes that the magistrate judge's Report and Recommendation is correct and adopts


 the findings and conclusions therein as its own. Accordingly,


         IT IS ORDERED THAT the Defendant's Motion for Partial Dismissal Under Rule of Civil

 Procedure (12)(b)(l) and 12(c) [ECF No. 51] is GRANTED. The plaintiff's claims regarding the EEO

 Process and EEOC administrative judge are DISMISSED WITH PREJUDICE, as the Court lacks subject

 matter jurisdiction over such claims. The plaintiffs claims for disparate treatment discrimination and


 retaliation are DISMISSED WITH PREJUDICE.
                                                        -^
         THUS DONE in Chambers on this            [^         day of March, 2021.




                                                                 ROBERT R. SUMMERHAYS j
                                                           UNITED STATES DISTRICT XJDGE/
